                    Case 20-11177-KBO            Doc 50       Filed 05/21/20         Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                   )
In re:                                                             ) Chapter 11
                                                                   )
AKORN, INC., et al., 1                                             ) Case No. 20-11177 (KBO)
                                                                   )
                                    Debtors.                       ) (Joint Administration Requested)
                                                                   )

        NOTICE OF (I) FILING OF BANKRUPTCY PETITIONS AND RELATED
     DOCUMENTS AND (II) AGENDA FOR TELEPHONIC HEARING ON FIRST DAY
    MOTIONS SCHEDULED FOR MAY 22, 2020 AT 2:00 P.M. (PREVAILING EASTERN
    TIME), BEFORE THE HONORABLE KAREN B. OWENS, AT THE UNITED STATES
             BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE 2


                   ANY PARTY WISHING TO PARTICIPATE IN THE HEARING
                   MUST APPEAR THROUGH BOTH COURTCALL AND ZOOM.

                       TO APPEAR BY VIDEO CONFERENCE,
               PARTIES SHOULD USE THE FOLLOWING INFORMATION:
          JOIN ZOOMGOV MEETING: https://debuscourts.zoomgov.com/j/1613607353
                   MEETING ID: 161 360 7353 PASSWORD: 668052

         PLEASE NOTE: AUDIO MUST BE MUTED IN ZOOM ONCE CONNECTED.
           COURTCALL, LLC WILL PROVIDE THE AUDIO FOR THE HEARING.

                               TO APPEAR TELEPHONICALLY,
                      PARTIES SHOULD CONTACT COURTCALL, LLC
                     AT 844-925-0626 TO REGISTER THEIR APPEARANCE.




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, include: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
     Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn
     Ophthalmics, Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma,
     Inc. (0115); Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals,
     Inc. (6647); Olta Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716);
     and VPI Holdings Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300,
     Lake Forest, Illinois 60045.
2
     All motions and other pleadings referenced herein are available online at the following address:
     www.kccllc.net/akorn


RLF1 22885867v.1
                   Case 20-11177-KBO    Doc 50      Filed 05/21/20    Page 2 of 5




       PLEASE TAKE NOTICE that on May 20, 2020, the above-captioned debtors and debtors
in possession (collectively, the “Debtors”) filed the following voluntary petitions (collectively,
the “Petitions”) for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§
101-1532:

A.       Voluntary Petitions:

1.       Akorn, Inc.
2.       10 Edison Street LLC
3.       13 Edison Street LLC
4.       Advanced Vision Research, Inc.
5.       Akorn (New Jersey), Inc.
6.       Akorn Animal Health, Inc.
7.       Akorn Ophthalmics, Inc.
8.       Akorn Sales, Inc.
9.       Clover Pharmaceuticals Corp.
10.      Covenant Pharma, Inc.
11.      Hi-Tech Pharmacal Co., Inc.
12.      Inspire Pharmaceuticals, Inc.
13.      Oak Pharmaceuticals, Inc.
14.      Olta Pharmaceuticals Corp.
15.      VersaPharm Incorporated
16.      VPI Holdings Corp.
17.      VPI Holdings Sub, LLC

        PLEASE TAKE FURTHER NOTICE that in addition to filing the Petitions, the Debtors
filed the following first day motions and related documents (collectively, the “First Day
Motions”):

B.       First Day Declaration:
18.      Declaration of Duane Portwood in Support of Chapter 11 Petitions and First Day
         Motions [Docket No. 15 – filed May 21, 2020]

C.       First Day Motions:
19.      Debtors’ Motion Seeking Entry of an Order (I) Directing Joint Administration of
         Their Related Chapter 11 Cases and (II) Granting Related Relief [Docket No. 2 –
         filed May 21, 2020]

20.      Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the
         Debtors to (A) Obtain Postpetition Financing and (B) Utilize Cash Collateral, (II)
         Granting Liens and Superpriority Administrative Expense Claims, (III) Granting
         Adequate Protection, (IV) Modifying the Automatic Stay, (V) Scheduling a Final
         Hearing, and (VI) Granting Related Relief [Docket No. 14 – filed May 21, 2020]

21.      Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing Debtors
         to Pay Prepetition Claims of Certain Critical Vendors, Foreign Vendors,


                                                2
RLF1 22885867v.1
                   Case 20-11177-KBO   Doc 50     Filed 05/21/20   Page 3 of 5




         Import/Export Claimants, 503(b)(9) Claimants, and Lien Claimants, (II) Granting
         Administrative Expense Priority to All Undisputed Obligations on Account of
         Outstanding Orders, and (III) Granting Related Relief [Docket No. 12 – filed May
         21, 2020]

22.      Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the
         Debtors to (A) Continue to Operate Their Cash Management System, (B) Honor
         Certain Prepetition Obligations Related Thereto, (C) Maintain Existing Business
         Forms, and (D) Continue to Perform Intercompany Transactions and (II) Granting
         Related Relief [Docket No. 3 – filed May 21, 2020]

23.      Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the
         Debtors to Maintain and Administer Their Existing Customer Programs and Honor
         Certain Prepetition Obligations Related Thereto, and (II) Granting Related Relief
         [Docket No. 9 – filed May 21, 2020]

24.      Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing, But Not
         Directing, the Debtors to (A) Pay Prepetition Employee Wages, Salaries, Other
         Compensation, and Reimbursable Employee Expenses and (B) Continue Employee
         Benefits Programs and (II) Granting Related Relief [Docket No. 4 – filed May 21,
         2020]

25.      Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the
         Debtors to (A) Pay Their Obligations Under Insurance Policies Entered Into
         Prepetition, (B) Continue to Pay Brokerage Fees, (C) Renew, Supplement, Modify,
         or Purchase Insurance Coverage, and (D) Maintain the Surety Bonds, and (II)
         Granting Related Relief [Docket No. 7 – filed May 21, 2020]

26.      Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the
         Payment of Certain Prepetition and Postpetition Taxes and Fees and (II) Granting
         Related Relief [Docket No. 8 – filed May 21, 2020]

27.      Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Determining
         Adequate Assurance of Payment for Future Utility Services, (II) Prohibiting Utility
         Providers from Altering, Refusing, or Discontinuing Utility Services,
         (III) Establishing Procedures for Determining Adequate Assurance of Payment, and
         (IV) Granting Related Relief [Docket No. 10 – filed May 21, 2020]

28.      Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Approving
         Notification and Hearing Procedures for Certain Transfers of and Declarations of
         Worthlessness with Respect to Common Stock and (II) Granting Related Relief
         [Docket No. 13 – filed May 21, 2020]

29.      Debtors’ Application for Entry of an Order Appointing Kurtzman Carson
         Consultants LLC as Claims and Noticing Agent Effective as of May 20, 2020
         [Docket No. 6 – filed May 21, 2020]



                                              3
RLF1 22885867v.1
                   Case 20-11177-KBO      Doc 50    Filed 05/21/20   Page 4 of 5




30.      Debtors’ Motion Seeking Entry of an Order (I) Restating and Enforcing the
         Worldwide Automatic Stay, Anti-Discrimination Provisions, and Ipso Facto
         Protections of the Bankruptcy Code, (II) Approving the Form and Manner of Notice,
         and (III) Granting Related Relief [Docket No. 5 – filed May 21, 2020]

31.      Debtors’ Motion Seeking Entry of an Order (I) Authorizing the Debtors to File a (A)
         Consolidated List of Creditors in Lieu of Submitting a Separate Mailing Matrix for
         Each Debtor and (B) Consolidated List of the Debtors’ Thirty Largest Unsecured
         Creditors, (II) Authorizing the Debtors to Redact Certain Personal Identification
         Information, and (III) Granting Related Relief [Docket No. 11 – filed May 21, 2020]

         i.        Notice of Filing of Proposed Redacted Version of the Creditor Matrix
                   [Docket No. 16 – filed May 21, 2020]

         ii.       Notice of Filing of Sealed Version of the Creditor Matrix [Docket No. 17 –
                   filed May 21, 2020]

        PLEASE TAKE FURTHER NOTICE that a telephonic and video hearing with respect to
the First Day Motions is scheduled for May 22, 2020 at 2:00 p.m. (prevailing Eastern Time)
before The Honorable Karen B. Owens, United States Bankruptcy Judge for the District of
Delaware (the “First Day Hearing”). Parties who wish to participate in the First Day Hearing
may do so by contacting CourtCall at 844-925-0626 AND by joining the Zoom hearing at
https://debuscourts.zoomgov.com/j/1613607353; meeting ID: 161 360 7353; password: 668052.

      PLEASE TAKE FURTHER NOTICE that objections, if any, to the First Day Motions
may be made at the First Day Hearing.




                                                4
RLF1 22885867v.1
                   Case 20-11177-KBO   Doc 50   Filed 05/21/20      Page 5 of 5




Wilmington, Delaware
May 21, 2020

/s/ Amanda R. Steele
RICHARDS, LAYTON & FINGER, P.A.                 KIRKLAND & ELLIS LLP
Paul N. Heath (No. 3704)                        KIRKLAND & ELLIS INTERNATIONAL LLP
Amanda R. Steele (No. 5530)                     Patrick J. Nash, Jr., P.C. (pro hac vice admission pending)
Zachary I. Shapiro (No. 5103)                   Gregory F. Pesce (pro hac vice admission pending)
Brett M. Haywood (No. 6166)                     Christopher M. Hayes (pro hac vice admission pending)
One Rodney Square                               300 North LaSalle Street
920 N. King Street                              Chicago, Illinois 60654
Wilmington, Delaware 19801                      Telephone:       (312) 862-2000
Telephone:      (302) 651-7700                  Facsimile:       (312) 862-2200
Facsimile:      (302) 651-7701                  Email:           patrick.nash@kirkland.com
Email:          heath@rlf.com                                    gregory.pesce@kirkland.com
                steele@rlf.com                                   christopher.hayes@kirkland.com
                shapiro@rlf.com
                haywood@rlf.com                 -and-

Proposed Co-Counsel for the                     KIRKLAND & ELLIS LLP
Debtors and Debtors in Possession               KIRKLAND & ELLIS INTERNATIONAL LLP
                                                Nicole L. Greenblatt, P.C. (pro hac vice admission pending)
                                                601 Lexington Avenue
                                                New York, New York 10022
                                                Telephone:     (212) 446-4800
                                                Facsimile:     (212) 446-4900
                                                Email:         nicole.greenblatt@kirkland.com

                                                Proposed Co-Counsel for the
                                                Debtors and Debtors in Possession




                                            5
RLF1 22885867v.1
